                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

JAMES LAM, III,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
       V.                                          )             No. 1:19-CV-139-DDN
                                                   )
MATTHEW BECKER, et al. ,                           )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the application of plaintiff James Lam, III to proceed in

the district court without prepaying fees or costs.      For the reasons stated below, the Court finds

that plaintiff does not have sufficient funds to pay the entire filing fee and will waive the initial

partialfilingfeeatthistime.     See28U.S.C. § 1915(b)(l).         Furthermore, baseduponareviewof

the complaint, the Court will stay and administratively close this action pursuant to the Supreme

Court case of Wallace v. Kato, 549 U.S. 384 (2007), based on the pendency of an underlying

criminal case against plaintiff that arises out of the same facts .

                                             Background

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 asserting violations of his Fourth

Amendment rights.      On April 16, 2018, prior to this case being filed, a related underlying criminal

case was filed against plaintiff in Missouri state court.         See State v. Lam, Case No.18AB-

CR00927 (20th Judicial Circuit, Franklin Cty.).        Plaintiff was charged with the class D felony of

concealing marijuana on the premises of the Franklin County Jail.              In the probable cause

statement, Sergeant Suttles states that on April 16, 2018 while conducting a pat down search of


                                                  -1-
plaintiff, Suttles searched plaintiffs shoes.   Sergeant Suttles "immediately found a plastic bag

inside one of the shoes," which he identified as containing marijuana.

       Plaintiffs criminal case remains pending in Franklin County, Missouri and a preliminary

hearing has been set for December 5, 2019.      See id.

                                          The Complaint

       Plaintiff brings this case alleging defendants Matthew Becker (Franklin County

Prosecuting Attorney), Stephan M. Lawhorn (Franklin County Assistant Prosecuting Attorney),

the Franklin County Prosecutors Office, and the Franklin County Public Defenders Office violated

his civil rights under 42 U.S.C. § 1983 .           Plaintiff asserts claims for false arrest, false

imprisonment, and malicious prosecution as a result of the allegedly illegal pat-down search

conducted on him while incarcerated at the Franklin County Jail on April 16, 2018.          Plaintiff

asserts he was illegally searched by Suttles, and defendants are "violating [his] rights to due

process, reasonable expectation to be free from illegal search and seizure, persecution, cruel and

unusual punishment."    Plaintiff also claims he "applied for and was denied representation thereby

denying [his] rights to adequate legal counsel."

       Because of the alleged unlawful arrest and false imprisonment, plaintiff states he suffered

nearly $500,000 in damages.      He seeks these compensatory damages in addition to punitive

damages against defendants.      He also seeks an injunction "that Franklin County Prosecutors

cease and desist in all prosecutions against James Lam, III."

                                            Discussion

       In Wallace v. Kato, the United States Supreme Court held that "the statute of limitations

upon a§ 1983 claim seeking damages for a false arrest in violation of the Fourth Amendment,


                                                   -2-
where the arrest is followed by criminal proceedings, begins to run at the time the claimant is

detained pursuant to legal process."     Wallace, 549 U.S. at 397.   The Court observed that "[f]alse

arrest and false imprisonment overlap; the former is a species of the latter."      Id at 388. The

Court instructed that where "a plaintiff files a false arrest claim before he has been convicted ...

it is within the power of the district court, and in accord with common practice, to stay the civil

action until the criminal case or the likelihood of a criminal case is ended."        Id at 393-94.

Otherwise, the court and the parties are left to "speculate about whether a prosecution will be

brought, whether it will result in conviction, and whether the impending civil action will impugn

that verdict, all this at a time when it can hardly be known what evidence the prosecution has in

its possession."   Id at 393 (internal citation omitted).

       In this case, plaintiff asserts claims for illegal search and seizure, unlawful arrest, and

unlawful incarceration. The principles of Wallace v. Kato dictate that further consideration of

plaintiffs § 1983 claims should be stayed until the underlying criminal matter currently pending

in Franklin County against plaintiff has been resolved through criminal appeals and post-

conviction processes.

       Additionally, a stay or abstention until resolution of the criminal matter would be

appropriate because a prisoner may not recover damages in a § 1983 suit where the judgment

would necessarily imply the invalidity of his conviction, continued imprisonment or sentence

unless the conviction or sentence is reversed, expunged or called into question by issuance of a

writ of habeas corpus.    See Heckv. Humphrey, 512 U.S. 477, 486-87 (1994); Schafer v. Moore ,

46 F.3d 43 , 45 (8 th Cir. 1995); Edwards v. Balisok, 520 U.S. 641 , 648 (1997) (applying rule in§

1983 suit seeking declaratory relief).


                                                  -3-
       Finally, to the extent plaintiff alleges he sought and was denied representation by a public

defender, this allegation is belied by the record in his state criminal proceeding.   See State v. Lam,

No. 18AB-CR00927.        Plaintiff is represented in his pending criminal matter by Matthew William

Huckeby of the Missouri State Public Defender System.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in district court without

prepaying fees or costs is GRANTED.         [ECF No. 3]

       IT IS FURTHER ORDERED that plaintiffs initial partial filing fee is waived. The

Clerk of Court shall request that the agency having custody of plaintiff begin making payments in

accordance with 28 U.S.C. § 1915(b)(2) until the $350 filing fee is paid in full.

       IT IS FURTHER ORDERED that all proceedings in this case are STAYED pending

final disposition of the proceedings against plaintiff relating to his criminal case State v. Lam 111,

No.18AB-CR00927 (20th Judicial Circuit, Franklin Cty.).

       IT IS FURTHER ORDERED that plaintiff shall notify the Court in writing concerning

the final disposition of the criminal charges pending against him in State v. Lam Ill, No. 18AB-

CR00927 (20th Judicial Circuit, Franklin Cty.).

       IT IS FURTHER ORDERED that this case is ADMINISTRATIVELY CLOSED

pending final disposition of the appellate proceedings and post-conviction proceedings related to

the criminal charges pending against plaintiff in State v. Lam 111, No. l 8AB-CR00927 (20th

Judicial Circuit, Franklin Cty.).   This case may be reopened by plaintiffs filing of a motion to

reopen the case after such final disposition.




                                                  -4-
      IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel and motion for

preliminary injunction are DENIED as moot.     [ECF Nos. 2 and 5]

      Dated this   f   1/tr   day of August, 2019.




                                                STEPHEN N. LIMBAUGH,.
                                                UNITED STATES DISTRICT JUDGE




                                              -5-
